Name: Commission Regulation (EC) No 2864/94 of 25 November 1994 determining quantities to be allocated to non- traditional importers under the Community quantitative quota applicable in 1994 to certain car radios of CN code 8527 29 originating in the people's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  tariff policy;  organisation of transport;  communications
 Date Published: nan

 No L 303/24 Official Journal of the European Communities 26. 11 . 94 COMMISSION REGULATION (EC) No 2864/94 of 25 November 1994 determining quantities to be allocated to non-traditional importers under the Community quantitative quota applicable in 1994 to certain car radios of CN code 8527 29 originating in the People's Republic of China Whereas it is therefore now possible to meet applications from non-traditional importers submitted in accordance with Article 7 ( 1 ) of Regulation (EC) No 747/94 by redis ­ tributing the unallocated balance and the previously unal ­ located portion of the quota using the proportional method, since the total of 96 333 pieces thus available makes it possible to allocate economically significant quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the quota management committee established by Article 22 of Regulation (EC) No 520/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (*), and in particular Article 2 (4) and Article 14 thereof, Whereas Commission Regulation (EC) No 1 225/94 (2) determined the quantities to be allocated to non-tradi ­ tional importers from the Community quantitative quotas applying, by virtue of Council Regulation (EC) No 519/94 (3), as amended by Regulation (EC) No 1921 /94 (4), to products originating in the People's Republic of China ; Whereas the Commission left unallocated a portion (26 917 pieces) of the quota for products of CN code 8527 29, since at the time Regulation (EC) No 1225/94 was adopted, the applications received in accordance with Commission Regulation (EC) No 747/94 of 30 March 1994 establishing administrative procedures for quantita ­ tive quotas on certain products originating in the People's Republic of China (*), as amended by Regulation (EC) No 2508/94 (% were not such as to permit allocation of economically significant quantities using the alternative (proportional) method adopted ; Whereas after allocation of the portion of the quota reserved for traditional importers, a balance of 69 416 pieces remains ; HAS ADOPTED THIS REGULATION : Article 1 The competent national authorities shall allocate 613 pieces to non-traditional importers who submitted import licence applications in accordance with Regulation (EC) No 747/94 for the Community quantitative quota appli ­ cable to car radios of CN code 8527 29. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Leon BRITTAN Member of the Commission O OJ No L 66, 10 . 3 . 1994, p. 1 . (2) OJ No L 136, 31 . 5. 1994, p. 40. (3) OJ No L 67, 10. 3. 1994, p. 89. 0 OJ No L 198 , 30. 7. 1994, p. 1 . (0 OJ No L 87, 31 . 3 . 1994, p. 83. ( «) OJ No L 267, 18 . 10 . 1994, p. 4.